Issued October 15, 2021
Corrected October 15, 2021
                                                           Supreme Court

                                                           No. 2021-162-M.P.



             In the Matter of              :
         Miriam Gordon Cauley.



                                    ORDER

      This matter is before the Court pursuant to a petition for reciprocal discipline

filed by this Court’s Disciplinary Counsel in accordance with Article III, Rule 14 of

the Supreme Court Rules of Disciplinary Procedure for Attorneys. The respondent,

Miriam Gordon Cauley, was admitted to the practice of law in this state on December

10, 2008.    The respondent is also admitted to the practice of law in the

Commonwealth of Massachusetts.

      On June 25, 2021, the Board of Bar Overseers of the Supreme Judicial Court

of the Commonwealth of Massachusetts (“BBO”) issued an Order of Public

Reprimand against respondent. The BBO concluded that respondent had violated

the Massachusetts Rules of Professional Conduct while she was in-house litigation

counsel to a medical company in Massachusetts by settling a case without client

authority and by making misrepresentations to outside counsel concerning the

reasons for non-payment of the purported settlement, all resulting in contempt

                                        -1-
orders, a civil judgment, and penalties against the client.1 A copy of that Order was

forwarded by the BBO to Disciplinary Counsel on July 14, 2021.

      Rule 14 entitled “Reciprocal Discipline,” provides in pertinent part: “Upon

notification from any source that a lawyer within the jurisdiction of the

[Disciplinary] Board has been disciplined in another jurisdiction, [Disciplinary]

Counsel shall obtain a certified copy of the disciplinary order and file it with the

court.” Article III, Rule 14(a) of the Supreme Court Rules. On July 26, 2021,

Disciplinary Counsel filed a certified copy of the BBO Order of Public Reprimand

together with a petition for reciprocal discipline. On August 13, 2021, respondent

through counsel submitted a verified consent to the petition.

      At its conference on September 9, 2021, this Court reviewed the record of

proceedings before the BBO.        We conclude that the imposition of identical

reciprocal discipline as consented to by respondent is warranted in this matter.

      The facts giving rise to the Massachusetts Order of Public Reprimand are fully

set forth in a stipulation entered between respondent and the BBO. 2 The relevant

facts are as follows:


1
  The Massachusetts Rules of Professional Conduct are substantially similar, but not
identical to, Rhode Island’s version of those rules. As the conduct giving rise to
these proceedings occurred in Massachusetts, respondent’s conduct was subject to
Massachusetts rules.
2
  Rhode Island does not have a disciplinary sanction of “Public Reprimand.” The
functional equivalent of a public reprimand for Rhode Island attorneys is a public
                                        -2-
        From September 2016 to January 2020, respondent was in-house litigation

counsel to a medical company. In December 2017, one of that client’s wholly owned

subsidiaries was sued in Georgia for personal injury, and the matter was assigned to

respondent.

        A trial in the case was scheduled to begin on March 11, 2019. After settlement

discussions began in earnest, respondent purported to authorize the client’s outside

litigation counsel to settle the case for $250,000. The respondent, however, had

failed to obtain required authorization from the management of the self-insured

client. 3

        On March 6, 2019, five days before the scheduled start of the trial, the plaintiff

in the litigation agreed to the proposed settlement. The plaintiff signed the client’s

standard release on March 21, 2019, but respondent realized that she did not have

management’s approval. Instead of obtaining that approval, she misrepresented to

outside counsel that payment was delayed, but forthcoming.

        When payment was not made, the plaintiff took steps to enforce the

settlement. The respondent then told outside counsel, falsely, that there was a

problem with “the insurer.” A motion brought by the plaintiff to enforce the


censure as provided by Article III, Rule 3 of the Supreme Court Rules of Disciplinary
Procedure for Attorneys.
3
  Management approval was required because the client was self-insured for
damages not exceeding $7.5 million.
                                           -3-
settlement was granted in May 2019, and when payment was still not made, the client

was twice held in contempt. The respondent continued to misrepresent to outside

counsel that payment was delayed, but forthcoming.

      In September 2019, the plaintiff obtained a judgment against the client to

collect on the settlement and eventually filed suit directly against the client and its

insurer to collect the funds.

      After respondent terminated her employment with the client company in

January 2020, the client learned of and paid the settlement, together with interest,

attorneys’ fees, costs, and contempt sanctions.

      On May 19, 2021, the Massachusetts Office of the Bar Counsel filed a petition

for discipline before the BBO alleging the facts set forth supra and asserting that

through her conduct respondent had violated the following Massachusetts Rules of




                                         -4-
Professional Conduct: Rules 1.2(a),4 1.3,5 1.4(a)(1), 6 4.1, 7 and 8.4(c)8.

Additionally, the petition alleged that respondent violated Rule 8.4(h) of the

Massachusetts Rules of Professional Conduct,9 for which there is no counterpart

within the Rhode Island Rules of Professional Conduct.




4
 Rule 1.2 of the Massachusetts Rules of Professional Conduct, entitled “Scope of
Representation and Allocation of Authority Between Client and Lawyer[,]”
provides, in pertinent part: “(a) A lawyer shall seek the lawful objectives of his or
her client through reasonably available means permitted by law and these Rules.”
5
  Rule 1.3 of the Massachusetts Rules of Professional Conduct, entitled
“Diligence[,]” provides: “A lawyer shall act with reasonable diligence and
promptness in representing a client. The lawyer should represent a client zealously
within the bounds of the law.”
6
   Rule 1.4 of the Massachusetts Rules of Professional Conduct, entitled
“Communication[,]” provides, in pertinent part: “(a) A lawyer shall: (1) promptly
inform the client of any decision or circumstance with respect to which the client’s
informed consent, as defined in Rule 1.0(f) is required by these Rules[.]”
7
   Rule 4.1 of the Massachusetts Rules of Professional Conduct, entitled
“Truthfulness in Statements to Others[,]” provides, in pertinent part: “In the course
of representing a client a lawyer shall not knowingly: (a) make a false statement of
material fact or law to a third person[.]”
8
  Rule 8.4 of the Massachusetts Rules of Professional Conduct, entitled
“Misconduct[,]” provides, in pertinent part: “It is professional misconduct for a
lawyer to: * * * (c) engage in conduct involving dishonest, fraud, deceit, or
misrepresentation[.]”
9
  Rule 8.4 of the Massachusetts Rules of Professional Conduct also provides, in
pertinent part: “It is professional misconduct for a lawyer to: * * * (h) engage in any
other conduct that adversely reflects on his or her fitness to practice law.”
                                         -5-
      On May 19, 2021, respondent entered an answer and a stipulation with the

Office of Bar Counsel admitting the facts set forth supra; admitting that her conduct

violated the rules as charged; and acknowledging that she would receive public

discipline for that misconduct. The respondent stipulated that the charges set forth

in the Office of Bar Counsel’s petition for discipline could be proved by a

preponderance of the evidence and that if the matter went to hearing the charged

violations would be found. This stipulation also recognized several mitigating

factors relevant to the severity of the disciplinary sanction agreed to by the parties.

The parties also noted extraordinary personal circumstances in mitigation described

in an impounded memo that respondent submitted to the BBO with the stipulation.

The stipulation noted that respondent had no prior disciplinary history, had

acknowledged full responsibility for the harm caused to her client, and recognized

that her extenuating personal issues explained, but did not excuse, her conduct.

      This matter was heard before the BBO at its meeting on June 14, 2021, on the

stipulation of the parties to the facts and charges, and a proposed disposition of a

public reprimand. The BBO voted to accept the parties’ stipulation and issued the

public reprimand on June 25, 2021.

       Rule 14(d) of our Rules of Disciplinary Procedure provides, in relevant part:

      “[T]his Court shall impose the identical discipline unless
      [Disciplinary] Counsel or the respondent-attorney demonstrates,
      or this Court finds that upon the face of the record upon which
      the discipline is predicated, it clearly appears:

                                         -6-
             “(1) that the procedure was so lacking in notice or
             opportunity to be heard as to constitute a deprivation of
             due process; or

             “(2) that there was such an infirmity of proof
             establishing the misconduct as to give rise to the clear
             conviction that this Court could not consistently with its
             duty accept as final the conclusion on that subject; or

             “(3) that the imposition of the same discipline would
             result in grave injustice; or

             “(4) that the misconduct established has been held to warrant
             substantially different discipline in this State.”

      After review of the petition for reciprocal discipline, the order of public

reprimand issued by the BBO, and the answer of respondent acknowledging and

consenting to the imposition of the same level of discipline in this proceeding, we

deem that an order imposing similar reciprocal discipline is appropriate.

      Accordingly, we accept the recommendation of Disciplinary Counsel, not

contested by the respondent, that we impose reciprocal discipline, and the

respondent is hereby publicly censured.

      The respondent’s motion to seal the exhibit to her verified consent to the

petition for reciprocal discipline, as prayed, is granted.




                                          -7-
Entered as an Order of this Court this 15th day of October 2021.

                                By Order,



                                /s/ Debra A. Saunders
                                Clerk




                                 -8-
STATE OF RHODE ISLAND AND                                 PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of Miriam Gordon Cauley.
                                     No. 2021-162-M.P.
Case Number
                                     October 15, 2021
Date Order Filed
                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.
                                     N/A
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     For Petitioner:

                                     Kerry Reilley Travers, Esq.
                                     Chief Disciplinary Counsel
Attorney(s) on Appeal
                                     For Respondent:

                                     Victoria M. Almeida, Esq.
                                     John A. Tarantino, Esq.
                                     William M. Dolan III, Esq.




SU-CMS-02B (revised November 2016)